 1
                                                      The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      SEATTLE DIVISION
 9   DARLENE HOSKINS,                                   )
                                                        ) No. 2:20-cv-00754-RSM
10          Plaintiff,                                  )
                                                        )
11          v.                                          )       ORDER
                                                        )
12   COMMISSIONER OF SOCIAL SECURITY,                   )
                                                        )
13          Defendant.                                  )
14
15   Based upon Plaintiff’s Motion for Attorney Fees and Expenses Under the Equal Access to
16   Justice Act and Plaintiff’s Contract for Attorney Representation in Federal Court, it is hereby
17   ordered that attorney’s and paralegal’s fees in the amount of $5,671.17 and expenses in the
18   amount of $20.85 and costs in the amount of $400.00 pursuant to the Equal Access to Justice
19   Act, 28 U.S.C. § 2412(d), shall:
20          (1) Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010)
21          and delivered to Plaintiff's counsel, Robert A. Friedman; however,
22          (2) If the U.S. Department of the Treasury determines that Plaintiff’s EAJA
23          fees, expenses, and costs are not subject to any offset allowed under the
24
25                                                                            ROBERT A. FRIEDMAN and ASSOCIATES
                                                                                            PO Box 780
                                                                                   Rochester, Washington 98579
26   Order - 1                                                                            (425) 252-5551
     [No. 2:20-cv-00754-RSM]                                                            FAX (425) 259-7111
 1            Department of the Treasury’s Offset Program, then the check for EAJA fees,
 2            expenses, and costs shall be made payable to Plaintiff’s attorney, Robert A.
 3            Friedman, based upon Plaintiff's assignment of these amounts to him.



                                                    A
 4
 5   Dated:     June 8, 2021
                                                   RICARDO S. MARTINEZ
 6                                                 CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                                                           ROBERT A. FRIEDMAN and ASSOCIATES
                                                                                           PO Box 780
                                                                                  Rochester, Washington 98579
26   Proposed Order - 2                                                                  (425) 252-5551
     [No. 2:20-cv-00754-RSM]                                                           FAX (425) 259-7111
